*850Claimants advised their employer’s president that they wished to exercise their rights under their shareholders’ agreement to terminate their employment in order to secure the value of their shares in the corporation. While they also said they were willing to negotiate new terms of employment, when the employer inquired as to whether claimants would be willing to remain, claimants stated that they would first prefer to settle the matter of the value of the stock. Claimants were never threatened with discharge or a reduction in salary. Under these circumstances, the conclusion by the Unemployment Insurance Appeal Board that claimants chose to terminate their employment in order to protect the value of their shares even though they could have continued working, and that they therefore left their jobs for personal and noncompelling reasons, is supported by substantial evidence and must be upheld (see, Matter of Sonners [Roberts], 133 AD2d 491).
Mercure, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decisions are affirmed, without costs.